Citation Nr: 9923666	
Decision Date: 08/20/99    Archive Date: 08/26/99

DOCKET NO.  98-01 586A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1967 to May 1971, 
from July 1986 to July 1989, and from January 1990 to 
November 1990.  This matter arises from a February 1997 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Lincoln, Nebraska, which denied the 
veteran's claim for service connection for PTSD.  The veteran 
filed a timely appeal, and the case has been referred to the 
Board of Veterans' Appeals (Board) for resolution.  


FINDINGS OF FACT

1.  An unappealed July 1994 rating decision by the RO denied 
the veteran's claim for service connection for PTSD.  

2.  Evidence associated with the claims file since the July 
1994 rating decision, when considered alone or in conjunction 
with all of the evidence of record, does not bear directly or 
substantially upon the issue upon consideration, in that it 
is cumulative of evidence previously submitted and 
considered, and is not by itself, or in conjunction with 
evidence previously submitted, so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.  


CONCLUSIONS OF LAW

1.  The July 1994 rating decision which denied the veteran's 
claim for service connection for PTSD is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.104, 3.160(d), 20.302, 
20.1103 (1998).  

2.  The evidence received since the July 1994 rating decision 
is not new and material, and the veteran's claim for service 
connection for PTSD has not been reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that a July 1994 
rating decision by the RO denied the veteran's claim for 
service connection for PTSD.  The veteran was informed of his 
appellate rights, but failed to file a notice of 
disagreement, and did not otherwise appeal that decision, 
which subsequently became final.  Accordingly, the July 1994 
rating decision became final as outlined in 38 U.S.C.A. 
§ 7105 (West 1991) when the veteran failed to appeal that 
decision within the statutory time limit.  As such, his claim 
for service connection for PTSD may only be reopened if new 
and material evidence is submitted.  See 38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (1998).  

In a statement submitted in December 1996, the veteran 
specifically asked to "reopen" claims which were denied in 
September 1994.  The RO determined that the veteran's claim 
of entitlement to PTSD was not well-grounded, but did not 
address the issue of whether the claim should be reopened.  
The Board, however, must consideration whether new and 
material evidence has been submitted, since there is a prior 
final decision, before it may address the merits of the 
claim, beginning with the question of well-groundedness.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  There is no 
prejudice to the appellant in first determining whether new 
and material evidence has been submitted, even though the RO 
decision was on the basis of well-groundedness, because the 
"quality of evidence he would need to well ground his claim 
or to reopen it would seem to be . . . nearly the same . . . 
."  Edenfield v. Brown, 8 Vet. App. 384 (1995).

The United States Court of Appeals for Veterans Claims 
(Court) has set forth a three-part analysis to be applied 
when a claim to reopen has been presented.  See Elkins v. 
West, 12 Vet. App. 209 (1999); and Winters v. West, 12 Vet. 
App. 203 (1999).  The first step is to determine whether the 
claimant has presented new and material evidence under 
38 C.F.R. § 3.156(a) to reopen the prior claim.  If so, the 
second step requires a determination of whether the claim is 
well grounded pursuant to 38 U.S.C.A. § 5107(a) (West 1991).  
If the claim is not well grounded, the adjudication process 
must halt, despite reopening, because a claim that is not 
well grounded cannot be allowed.  See Winters, supra.  If the 
claim is well grounded, then the VA must ensure that the duty 
to assist has been fulfilled before proceeding to the third 
step, an adjudication on the merits of the claim.  Id.  

In determining whether new and material evidence has been 
presented, "new" evidence is that which has not been 
previously submitted to agency decision makers and is neither 
cumulative nor redundant.  See 38 C.F.R. § 3.156(a); see 
generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
"Material" evidence is that which bears directly or 
substantially on the specific matter under consideration, and 
which by itself or in conjunction with evidence previously 
submitted is so significant that it must be considered in 
order to fairly decide the merits of that claim.  Id.  

The evidence considered by the RO in reaching its July 1994 
decision, which determined that despite a diagnosis of PTSD 
the veteran had not submitted competent evidence relating 
this diagnosed disorder to his active service, included the 
veteran's service medical records, clinical treatment records 
dating from September 1991 through March 1993, and a report 
of a VA rating examination dated in April 1993.  The 
veteran's service medical records show that he had been 
treated for a "situational reaction" in October 1987, and 
had been diagnosed in service with an adjustment disorder 
with depressed mood in February 1989.  He did not provide any 
indication of any specific stressors or traumatic events when 
requested to do so.  

Post-service clinical treatment records dating from September 
1991 through March 1993 show that the veteran had been seen 
during this period for depression and alcohol dependence.  He 
indicated at the time that he had not experienced any combat, 
but had family problems.  His diagnoses included a 
personality disorder with mixed features, depression, and 
alcohol dependence.  The records failed to contain any 
diagnosis of PTSD.  The report of the April 1993 VA rating 
examination shows that the veteran's diagnoses included PTSD, 
major depression, and alcohol abuse.  However, the veteran 
had not described any specific stressors, and the examiner 
did not otherwise indicate the basis upon which he concluded 
that a diagnosis of PSTD was appropriate.  The RO granted 
service connection for major depression in its July 1994 
decision, but denied service connection for PTSD, because, as 
noted, the veteran had not provided any specific stressors 
upon which he based his claim for service connection for 
PSTD, and he had failed to provide any sort of a nexus 
opinion between the diagnosis of PTSD and his active service.  

The veteran attempted to reopen his claim for service 
connection for PTSD in November 1996.  Evidence submitted in 
support of his claim to reopen consists of contemporaneous 
clinical treatment records dating from March 1993 through 
October 1997, personal statements made in support of his 
claim to reopen, and reports of VA rating examinations dated 
in January 1997, June 1997, and September 1997.  The 
contemporaneous clinical treatment records show that the 
veteran was seen during the period from March 1993 through 
October 1997 for his diagnosed psychiatric disorders, 
primarily for major depression.  However, these records do 
not contain any clinical record which confirms that the 
veteran has a medical diagnosis of PTSD; rather, the clinical 
records contradict such assertion.   

The veteran has stated at various points that he has PTSD 
resulting from having to work long hours, experiencing stress 
among relationships with his fellow soldiers, and from 
exposure to hazardous drunks and gunfire.  None of the VA 
rating examinations of January, June, or September 1997 
contain any diagnoses of PSTD.  The records disclose that the 
veteran underwent a PTSD evaluation in July 1995, but that he 
was found not to meet the diagnostic criteria for that 
disorder.  The reports of the January and June 1997 rating 
examinations both conclude with diagnoses of Tourette's 
syndrome, obsessive-compulsive disorder, depressive disorder, 
and alcohol dependence.  No mention was made of any 
indication of PTSD.  The report of the September 1997 rating 
examination did not address the veteran's psychiatric 
disorders.  

The Board has evaluated the evidence submitted by the 
veteran, and finds no "new" and "material" evidence that 
the veteran has PTSD.  The Board acknowledges that the 
veteran has a serious psychiatric disorder, and that he was 
previously diagnosed with PTSD in April 1993.  However, that 
diagnosis was previously considered in the RO's July 1994 
rating decision, and it was found that it was not based on 
any verifiable stressors.  The evidence submitted subsequent 
to that decision fails to include any diagnosis of PTSD.  In 
fact, the report of the PTSD evaluation of July 1995 
specifically found that the veteran did not meet the criteria 
for a diagnosis of PTSD.  

The veteran has been granted service connected for 
depression, and the evidence of record fully supports this 
decision.  However, the veteran has failed to submit any 
competent evidence that he currently has PTSD or a PTSD-
related disorder that is related to his active service.  The 
evidence submitted in support of his claim to reopen directly 
contradicts his contention that he has PTSD.  The Board must 
conclude that the evidence submitted, while "new" in the 
sense that it was not physically of record at the time the 
veteran initially filed his claim, is nonetheless essentially 
duplicative and cumulative of evidence previously considered 
by the RO.  Accordingly, it cannot be considered new and 
material.  

The Board has considered the veteran's statements, which 
reflect that he believes he has PTSD.  However, the lay 
statements by the veteran that he has PTSD do not constitute 
medical evidence.  As a lay person, lacking in medical 
training and expertise, the veteran is not competent to 
address an issue requiring an expert medical opinion, to 
include medical diagnoses or opinions as to medical etiology.  
See Moray v. Brown, 5 Vet. App. 211, 214 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

After a review of the evidence submitted since the July 1994 
final decision, the Board finds that the veteran has failed 
to submit new and material evidence sufficient to allow 
reopening of his claim.  Essentially, what was missing at the 
time of the July 1994 decision, and is currently lacking from 
the record, are confirmable stressors supporting a diagnosis 
of PTSD, and a nexus between that PSTD and the veteran's 
active service.  Moreover, as noted, the medical evidence the 
veteran has submitted in support of his claim to reopen 
indicates that he does not in fact have PTSD.  In short, the 
newly submitted evidence fails to address the bases for the 
original denial of the veteran's claim for service 
connection.  

Further, the newly submitted evidence, when considered either 
alone or in conjunction with all of the evidence of record, 
is not so significant that it must be considered in order to 
fairly decide the merits of the veteran's claim.  "New" 
evidence pertaining to the issue on appeal merely shows that 
the veteran has been treated for major depression and other 
psychiatric and physical disorders.  The "new" clinical 
records do not contain any diagnosis of PTSD.  Thus, as the 
newly submitted evidence is not "new and material" as 
contemplated by law, it does not provide a basis upon which 
to reopen the veteran's claim for service connection for 
PTSD.  See 38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(1998).  

The Board notes that, even if it found that the veteran had 
submitted new and material evidence and reopened the claim, 
the new step in the analysis would be to determine whether 
the claim was well-grounded.  Winters, 12 Vet. App. 203.  As 
the evidence, including the new evidence, fails to establish 
a plausible claim that the veteran has a current clinical 
diagnosis of PTSD.  In the absence of a current medical 
diagnosis of the claimed disorder, the veteran's claim is not 
well-grounded.  Thus, the outcome of the case would remain 
adverse to the veteran even if the Board reopened the claim.  


ORDER

New and material evidence not having been submitted, the 
veteran's claim for service connection for PTSD has not been 
reopened, and such benefit remains denied.  




		
	TRESA M. SCHLECHT
	Acting Member, Board of Veterans' Appeals

 

